COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Earnest James Dudley v. State of Texas

Appellate case number:   01-20-00175-CR

Trial court case number: 0917568

Trial court:             208th District Court

        On December 15, 2020, appellant filed a motion to supplement the appellate record from
01–03–00528–CR into this appeal. We grant the motion to supplement. The Clerk of this Court
is instructed to transfer the trial court record from appellate cause number 01–03–00528–CR to
01–20–00175–CR. Appellant’s objection filed on January 25, 2021 is denied as moot.
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: ____January 28, 2021_